Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Eguchi et al. (US 2015/0315684 A1) (hereinafter “Eguchi”).

Eguchi teaches a method of manufacturing a high-strength stainless steel seamless tube or pipe for oil country tubular goods including, molten steel having the above composition, is produced by a common melting practice to form a steel tube or pipe raw materials, then the raw materials are heated and the hot pipe or tube is made by a pipe making method of Mannesmann-plug mill or Mannesmann-mandrel mill method so that a steel seamless tube or pipe having a predetermined size is produced (Eguchi, [0078]). Additionally, Eguchi teaches that after pipe formation, the stainless steel seamless pipe is quenched and then tempered (Eguchi, [0079-0083]). 
Eguchi also teaches that following cooling to room temperature, heating is further performed to a heating temperature of 850-1150°C or more preferably to 900-1100°C during the quenching treatment and that the pipe is then cooled to a temperature of 50°C or lower at a cooling rate higher than or equal to the air cooling rate is performed (Eguchi, [0080-0081]). Moreover, Eguchi teaches that the quenched pipe is subjected to a tempering treatment to heat to c1 transformation temperature or more preferably to 550-700°C (Eguchi, [0083]).

Moreover, Eguchi teaches the high-strength stainless steel seamless tube or pipe for oil country tubular goods has the following composition, in mass% (Eguchi, [0001], [0037-0050], [0057-0066], and [0069]):

Element
Present Invention
Eguchi
C
0-0.05
0-0.05
Preferred: 0-0.04
Si
0-1.0
0-0.5
Preferred: 0.2-0.3
Mn
0.1-0.5
0.15-1.0
Preferred: 0.2-0.5
P
0-0.05
0-0.030
Preferred: 0-0.020
S
0-0.005
0-0.005
Preferred: 0-0.002
Cr
15.0-19.0
15.5-17.5
Preferred: 15.8-16.8
Mo
2.0-2.8
1.5-5.0
Preferred: 3.0-5.0
Cu
0.3-3.5
0-4.0
Preferred: 1.5-2.0
Ni
3.0-5.0
3.0-6.0
Preferred: 3.5-5.0
W
0.1-3.0
0-2.5
Preferred: 0.8-1.2
Nb
0.07-0.50
0.02-0.50
V
0.01-0.5
0.02-0.20
Preferred: 0.04-0.08
Al
0.001-0.10
0-0.10
Preferred: 0.02-0.06
N
0.010-0.100
0-0.15
Preferred: 0.01-0.07
O
0-0.01
0-0.01

0.0005-0.0100
0-0.0030
Preferred: 0.0005-0.0030
Remainder
Fe and incidental impurities
Fe and incidental impurities


The ranges of Eguchi overlap or encompass the ranges of the present invention. Eguchi also teaches that the yield strength is 758 MPa or more (Eguchi, [0101]). Moreover, Eguchi teaches that the seamless steel tube or pipe has a microstructure that contains a base phase, martensite in an amount of 40-90%, and a secondary phase, ferrite in an amount of 10-60%, more preferably 20-50% and 30% or less of residual austenite phase, on a volume fraction basis (Eguchi, [0072-0075]). 
	
However, Eguchi does not disclose or suggest a maximum crystal grain diameter of 500µm or less for ferrite crystal grains when crystal grains with a crystal orientation difference of within 15° are defined as the same crystal grains, having an absorption energy vE-40 of 40 J or more as measured by a Charpy impact test at a test temperature of -40°C, formula (1) of 5.1×{(Nb + 0.5Ta) – 10-2.2/(C + 1.2N)} + Cu ≥ 1.0, or heating a steel pipe material at a heating temperature of 1200°C or less, as presently claimed. Moreover, Applicant provided sufficient data to establish unexpected results by demonstrating that a heating temperature of 1200°C or less is necessary to achieve the presently claimed maximum crystal grain size of 500µm or less and that Eguchi is silent with respect to keeping the heating temperature below 1200°C and controlling the maximum crystal grain size. 

Therefore, it is clear that Eguchi does not disclose or suggest the present invention.



In light of the above, claims 5 and 17-24 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738